Por cuanto el ape-lante, acusado de haber portado un arma prohibida solamente levanta la cuestión de que la corte erró al apreciar la prueba; Por cuanto la única contienda litigiosa era que el acusado usó como mayordomo un arma dentro de la finca de su principal o en la carretera y como esta cuestión fue resuelta en su contra por el juez como demuestra su opinión oral; no •encontrando que el juez sentenciador haya cometido error manifiesto o actuado con pasión, prejuicio o parcialidad, se confirma la sentencia apelada.